Citation Nr: 1208590	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-26 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a permanent and total disability rating for nonservice-connected pension purposes. 

2.  Entitlement to service connection for right ankle disability claimed as right Achilles' tendonitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded to the RO in February 2010 for further development.

The Board notes that the Veteran was represented by The American Legion but that he became represented by Shelly Campbell, Esq., who indicated in September 2011 that he would not be representing the Veteran in his appeal before the Board.  Thereafter, the Board contacted the Veteran in December 2011 to determine what he wished to do concerning representation.  He was told that if he had not respond within 30 days, it would be assumed that he wished to represent himself and that the Board would resume its review of his appeal.  No response was received from him and so it appears that the Veteran wishes to represent himself.  

The issue of service connection for right ankle disability claimed as right Achilles' tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's disabilities do not permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience.



CONCLUSION OF LAW

The criteria for a permanent and total disability rating for nonservice-connected pension purposes are not met.  38 U.S.C.A. §§ 1501,1502, 1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.342(a), 4.15, 4.17 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION 

Pension Claim 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in November 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has assisted the Veteran in obtaining evidence; provided the Veteran with adequate examinations for pension purposes in September 2010 and March 2011, as the reports contain information sufficient to rate the Veteran; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Non service-connected pension benefits are payable to a Veteran who served for 90 days or more during a period of war, which is not in dispute here, and who is permanently and totally disabled due to non service-connected disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited therein.  If a Veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4; see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992). 

Disability evaluations are determined by the application of the VA schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In this case, to be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled from disabilities that are not the result of his own willful misconduct.  For the purposes of pension benefits, a person shall be considered to be permanently and totally disabled if such person is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from, (1) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.340(b), 4.15.  One way for a Veteran to be considered permanently and totally disabled for pension purposes is to satisfy the "average person" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The Veteran does not meet any of these criteria. 

All Veterans who are basically eligible for pension benefits and who are unable to secure and follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him or her unemployable.  See 38 C.F.R. § 4.17.  The percentage requirements of 38 C.F.R. § 4.16 are as follows: if there is only one disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extra- schedular basis.  See 38 C.F.R. §§ 3.321(b)(2), 4.17(b). 

For pension purposes, the RO found in August 2011 that the Veteran's disabilities are as follows:  seizure disorder and left foot plantar fasciitis, each 10 percent; and hypertension; right foot hallux valgus, and internal hemorrhoids, each noncompensable; for a combined rating of 20 percent.  

The Veteran had had a seizure in October 2007 according to a December 2007 VA treatment record and again in February 2008.  He was on medication for hypertension in January 2008 but his history before that did not show a diastolic pressure of predominantly 100 or more, and either a diastolic pressure of 100 or more or a systolic pressure of 160 or more since then is not shown.  He was found to have a bunion and a right little toe callus in December 2008.  Internal hemorrhoids without mention of complication were reported in April 2009, and tooth disease was reported in July 2009.  Very minor degenerative changes of the Veteran's right foot were found on VA X-ray in October 2008.  The Veteran was found to have right Achilles' tendonitis, a right foot bunion, and a right 5th hammertoe on VA evaluation in November 2008.  An electroencephalogram was normal with no seizure recorded in December 2008.  The Veteran was noted to have changes of small vessel ischemic disease in March 2009, and so he was tested and found to have a mild cognitive disorder on VA evaluation in March 2009, but the health care provider who tested him indicated that more likely than not, he would be able to function in unskilled and semiskilled work situations.  

On VA examination in September 2010, the Veteran stated that he had worked at a VA mail room, but that after moving to another end of the state, he had not found work.  

A VA examination was conducted in March 2011.  At the time, the Veteran reported that his last seizure had been in February 2008 and that he was currently being weaned from seizure medications; and that his hypertension was now stable and that he was not on medication for it.  He did not have any history of melena; and he denied any interpersonal relationship difficulties, memory problems, confusion, or other psychiatric symptoms.  His gait was normal.  No hemorrhoids were present; normal joint examinations were reported; and the Veteran had normal motor examinations with normal muscle tone and no atrophy.  Mild right hallux valgus was present.  No left foot problems were found.  His psychiatric examination was normal.  He was training to become a security supervisor but was unemployed currently and stated that he had been unemployed for 7-8 years.  The diagnoses were seizure disorder, not active since February 2008; syphilis, not active; hypertension, not on medication; and mild hallux valgus of the right foot.  The examiner indicated that the Veteran does not have any medical conditions that would prevent him from engaging in any physical or sedentary work.  

Based on the above information, the Board finds that the RO has rated the Veteran appropriately under 38 C.F.R. Part 4 of the rating schedule, for the disabilities it has rated.  Moreover, the Veteran's tooth disease is noncompensable under 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011), as his masticatory surface is restorable according to treatment records.  Cognitive disorder possibly associated with small vessel ischemia is ratable at no more than 10 percent disabling, as it is mild.  38 C.F.R. § 4.130.  

His combined rating is 30 percent instead of the required 100 percent under the average person test.  Moreover, the preponderance of the evidence is against a finding that the Veteran is unemployable due to a combination of his disabilities.  In fact, he has had some employment experience during the rating period, was very happy at a job during February 2008, and was training to be a security supervisor in March 2011.  Additionally, the examiner in March 2011 examined him, made appropriate findings, and found that the Veteran did not have any medical condition that would prevent him from engaging in any physical or sedentary work.  The most that the Veteran has contended is that his seizure disorder maybe renders him unemployable, in his October 2007 claim.  However, he has not had a seizure since February 2008, and the March 2011 medical opinion is to the effect that neither it nor other disabilities the Veteran has had preclude either physical or sedentary work.  The Board has considered all of the evidence and concludes that it weighs against a finding of permanent and total disability.  Each of the Veteran's disabilities is, in the Board's opinion, no more than mildly disabling, and he has few disabilities.  The Veteran does not have disabilities which would meet the "average person" test for permanent and total disability in that he does not have permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, 4.17. 

A permanent and total disability rating for nonservice-connected pension purposes may still be granted on an extraschedular basis if the Veteran is subjectively found to be unemployable by reason of his disabilities, age, background, and related factors.  Per the evidence of record, however, including his October 2007 claim form and October 2007, January 2008, and March 2009 VA treatment reports, the Veteran, now 56 years old, has a high school education, and has had experience or training in security and in the emergency medical technician field, and has worked as a handyman, auto mechanic, and in landscaping, as well as doing electrical work, security work, and driving.  He was not working at the time he filed his claim in October 2007, or was doing temporary work (according to an October 2007 VA treatment form) and only felt at the time that "maybe" his seizures were preventing him from working.  He felt in February 2008 that he could work in a VA mail room in addition to the VA mail room he was already working in.  He was very happy at work according to an April 2008 VA treatment record.  He attempted to get a job as a VA housekeeper but an August 2008 VA treatment report indicates that he was unsuccessful.  He had been to prison in the past and was not accepted for the position after his background check came back.  He indicated in March 2009 that he had had no significant employment since 2004.  

The Veteran's various disabilities, when evaluated in association with his educational attainment, occupational training and experience, and age, are simply not shown to permanently preclude all kinds of substantially gainful employment.  He has in fact worked during the claim period and had been happy at work in April 2008 and was seeking other employment later on.  In light of the foregoing, the Veteran is not entitled to a nonservice-connected disability pension, and the claim for that benefit is denied. 


ORDER

Entitlement to a permanent and total disability rating for nonservice-connected pension purposes is not warranted.  To this extent, the appeal is denied. 


REMAND

Right Ankle Disability

The Veteran was said to have right Achilles' tendonitis in service.  He reported recurrent Achilles' tendonitis in January 1975.  At the time, there was a finding of moderate edema of his right ankle, with crepitus.  He was prescribed crutches, a cast, and a profile.  The Veteran has reported VA treatment in 1978, but no records from that time are available.  A VA examiner in September 2010 indicated that the Veteran does not exhibit objective clinical or radiographic findings of Achilles' tendonitis.  The examiner found, however, that the Veteran had mild loss of right ankle dorsiflexion, and X-rays showed a cortical irregularity of his right medial malleolus, probably due to an old ligamentous injury.  

The examiner found no current tendonitis.  However, the examiner did not offer an opinion as to a relationship between the x-ray finding of irregularity and service despite the fact that the x-ray report indicated that the irregularity was probably due to an old ligamentous injury.  The Board believes this case represents a situation addressed by the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where a Veteran claims a disability without limiting the claim to only one diagnosis.  As such, another VA examination should be conducted in order to obtain an opinion with reasons as to whether any current right ankle disability which is present is at least as likely as not (a probability of at least 50 percent) related to service manifestations.  The examiner should assume that the Veteran had difficulty with his right ankle in 1978 as claimed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of all current right ankle disabilities.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed.  The examiner should clearly report all right ankle disorders found to be present.

Based upon the examination results and a review of the claims folder, to include the Veteran's January 1975 service treatment record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current right ankle disability had its onset during active service or is related to any in-service disease or injury, including the problem described in January 1975.  The examiner should provide a rationale for the opinion, to include discussion of the significance of the 2010 x-ray which showed an irregularity probably due to an old ligamentous injury.

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for any right ankle disability.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


